DETAILED ACTION
Status of the Claims
1.	Claims 1-5, 7-16 and 18-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/16/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-5, 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrade et al. (US 2013/0292247), Charlot et al. (US 2015/0283553) and Gilton (US 7,115,422).
Claims 1, 2 and 5,  Peyrade et al. teach a microfluidic device comprised of recording means (reads on spectrometer) to detect or differentiate particles in solutions (Fig 2 and [0074][0084][0119]), comprising:
	electrodes 3a,3b configured to be placed in an AC electric field [0078][0088];
	a controller configured to change frequency (reads on at least one property) of AC electric field from ACEO mode (reads on first condition) to dielectrophoretic mode (reads on second condition), wherein when the AC electric field is in the ACEO, the analyte particles are trap on center of the electrode and when the AC electric field is in the dielectrophoretic mode, the analyte particles trapped on the edges of the electrodes [0067][0068][0089];

	a processor configured to determine the identity of the analyte particle based on the motion of the analyte [0098][0028].
	Peyrade et al. teach the electrodes are rectilinear [0078] but do not teach the electrode(s) is/are a circular-shaped or partially-center-symmetric shaped. 
	However, Charlot et al. teach device for isolating nanoparticulates using AC electroosmosis flows and dielectrophoretic field [0029], wherein the electrodes are disk, tube or angular shaped [0029][0010]. 
	Since Peyrade et al. and Charlot et al. are to same field of endeavor i.e. AC electric field to apply electroosmosis and dielectrophoretis to separate particles and therefore, it would have been obvious to utilizes disk shaped electrodes in Peyrade et al. device to separate particles because disk shaped electrodes were known for applying AC based electroosmosis and dielectrophoretic field and thus there use in Preyrade device would have given similar results with reasonable expectation. 
Modified Preyrade et al. teach the identity or Clausisu Mossotti factor (CMF) of the analyte particle is determined based on the motion of the analyte [0028][0071][0119] but do not teach identity of analyte particles is determined by comparing the at least motion characteristic to plurality of stored analyte particle motion characteristic.
However, Gilton teach processing sample information with processor comprising comparing the same information to known information stored in memory and thereby identify the sample (col. 7, ll. 52-67 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gilton teaching to use known information model to determine the identity of analyte particles of Preyrade et al. because it was known method of identifying unknown analytes and thus using known information model to identify analyte particles based on the motion of the analyte would have obvious and would have led to predictable results.

Claim 3, Preyrade et al. teach the p-p voltage (reads on amplitude) of AC electric field could be 2 V [0088][0094] or the parameters of frequency and voltage could be set accordingly [0081].
Claim 4, Preyrade et al. teach the first AC electric field is electroosmosis and second applied AC electric field is dielectrophoretic to trap particles (see Figs 3A-3C and [0068][0089]).

Claim 7, Preyrade et al. teach the detector could be optical [0094].

Claim 10, Preyrade et al. teach the particles are viruses or bacteria [0015].

Claim 11, Preyrade et al. teach the electrodes are configured to capture the particles along the surface of electrode during AC-electroosmosis mode [0089] thereby restricting the particles motion. 

Claim 12, Preyrade et al. teach the motion of the particles could be particles trajectories [0028].

Claim 13, Preyrade et al. teach velocity (motion characteristic) of the particle is measured when the frequency is switched to DEP mode [0097], thus it is apparent the velocity which is distance traveled over time is measured when the particles traveled from being positioned in the center to the edges of the electrode during the switching of the frequency to be in DEP mode. 

3.	Claims 14-16, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrade et al. (US 2013/0292247), Ho et al. (Lab Chip, 2006, 6, 724-734) and Gilton (US 7,115,422).
Claims 14 and 15, Peyrade et al. teach method to detect or differentiate particles in solutions (Fig 2 and [0074][0084][0119]), comprising:
	Placing electrodes 3a,3b in an AC electric field [0078][0088];
	changing frequency (reads on at least one property) of AC electric field from ACEO mode (reads on first condition) to dielectrophoretic mode (reads on second condition), wherein when the AC electric field is in the ACEO, the analyte particles are trap on center of the electrode and when the AC electric field is in the dielectrophoretic mode, the analyte particles trapped on the edges of the electrodes [0067][0068][0089];
	 determining the motion of the analyte in response to switching of the AC electric field [0094][0095];
	determining the identity of the analyte particle based on the motion of the analyte [0098][0028].
	Peyrade et al. teach the electrodes are rectilinear [0078] but do not teach the electrode(s) is/are a spiral-shaped or partially-center-symmetric shaped. 
	However, Ho et al. teach device for isolating cells using AC dielectrophoretic field wherein the electrodes are concentric shaped (reads on partially-center symmetric shaped) to produce enhanced electric field for the DEP manipulation (abstract and Fig 1).
	Since Peyrade et al. and Ho et al. are to same field of endeavor i.e. AC electric field to apply dielectrophoretis to separate particles and therefore, it would have been obvious to utilizes concentric shaped electrodes in Peyrade et al. device to separate particles because concentric shaped electrodes were known for applying AC based dielectrophoretic field and thus there use in Preyrade device would have given similar results with reasonable expectation. 
Modified Preyrade et al. teach the identity or Clausisu Mossotti factor (CMF) of the analyte particle is determined based on the motion of the analyte [0028][0071][0119] but do not teach identity of analyte particles is determined by comparing the at least motion characteristic to plurality of stored analyte particle motion characteristic.
However, Gilton teach processing sample information with processor comprising comparing the same information to known information stored in memory and thereby identify the sample (col. 7, ll. 52-67 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gilton teaching to use known information model to determine the identity of analyte particles of Preyrade et al. because it was known method of identifying unknown analytes and thus using known information model to identify analyte particles based on the motion of the analyte would have obvious and would have led to predictable results.

Claim 16, Preyrade et al. teach the p-p voltage (reads on amplitude) of AC electric field could be 2 V [0088][0094] or the parameters of frequency and voltage could be set accordingly [0081].

Claim 18, Preyrade et al. teach the detector could be optical for determining velocity of the particles [0094].

Claim 20, Preyrade et al. teach the motion of the particles could be particles trajectories [0028].

Claim 21, Preyrade et al. teach velocity (motion characteristic) of the particle is measured when the frequency is switched to DEP mode [0097], thus it is apparent the velocity which is distance traveled over time is measured when the particles traveled from being positioned in the center to the edges of the electrode during the switching of the frequency to be in DEP mode. 

4.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preyrade et al., Charlot and Gilton as applied to claim 1 above, and further in view of Weber et al. (US 2015/0107999).
Claims 8 and 9, modified Preyrade et al. do not teach filtering sate to filter analyte particles such as bacteria to produce filtered solution.
However, Weber et al. teach separating bacterial from blood components with a filtration system to produce filtered solution which is further exposed to dielectrophoretic field to concentrate the analyte on the electrode [0076][0082], the filtration system increase accuracy of targeting the analyte [0083].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Weber et al. teaching to implement a filtration system into the device of Preyrade et al. because filtration system would remove particles not of interest and thereby would increase accuracy of detecting target analyte particles.

5.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preyrade et al. and Ho et al. and Gilton as applied to claim 14 above, and further in view of Weber et al. (US 2015/0107999).
Claim 19, modified Preyrade et al. do not teach filtering sate to filter analyte particles such as bacteria to produce filtered solution.
However, Weber et al. teach separating bacterial from blood components with a filtration system to produce filtered solution which is further exposed to dielectrophoretic field to concentrate the analyte on the electrode [0076][0082], the filtration system increase accuracy of targeting the analyte [0083].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Weber et al. teaching to implement a filtration system into the device of Preyrade et al. because filtration system would remove particles not of interest and thereby would increase accuracy of detecting target analyte particles.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 147 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795